NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 27 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RONALD HARLEY,                                  No. 18-15755

                Petitioner-Appellant,           D.C. No. 4:15-cv-00092-RM

 v.
                                                MEMORANDUM*
J. T. SHARTLE, Warden, USP Tucson,

                Respondent-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Márquez, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Ronald Harley appeals pro se from the district court’s denial of his 28

U.S.C. § 2241 habeas petition challenging the United States Parole Commission’s

(“USPC”) denials of parole in 2014 and 2016. We have jurisdiction under 28

U.S.C. § 1291. Reviewing de novo, Benny v. U.S. Parole Comm’n, 295 F.3d 977,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
981 (9th Cir. 2002), we affirm.

      Harley contends that the USPC violated his due process rights when it

denied him parole in 2014 and 2016 because he has a liberty interest in parole and

the USPC acted arbitrarily. The district court properly denied Harley’s petition

because he has no liberty interest in parole. See Greenholtz v. Inmates of Neb.

Penal & Corr. Complex, 442 U.S. 1, 7 (1979) (“There is no constitutional or

inherent right of a convicted person to be conditionally released before the

expiration of a valid sentence.”); Ellis v. Dist. of Columbia, 84 F.3d 1413, 1419-20

(D.C. Cir. 1996) (D.C. parole regulations, including the 1987 guidelines, do not

create a liberty interest in parole). Additionally, the record demonstrates that the

USPC’s decisions were not arbitrary. See Benny, 295 F.3d at 981-82 (citing

Wallace v. Christensen, 802 F.2d 1539, 1551-52 (9th Cir. 1986) (en banc)). The

USPC issued written decisions, setting forth the reasons it denied parole each time,

which were based on Harley’s criminal history, an assessment of his risk of sexual

recidivism, and post-conviction factors such as his continuing participation in sex-

offender treatment programs and mental health counseling. Harley’s contention

that the USPC improperly failed to consider other mitigating factors in denying

parole including the lack of a disciplinary record, his educational achievements,

and his consistent efforts at rehabilitation, is meritless.

      We do not consider arguments raised for the first time on appeal. See


                                            2                                  18-15755
Padgett v. Wright, 587 F.3d 983, 985-86 n.2 (9th Cir. 2009).

      AFFIRMED.




                                        3                      18-15755